MEMORANDUM **
Alejandro Misrraim Padrón Callejas and Samanta Jazmín Cruz Davila seek review of an order of the Board of Immigration Appeals (“BIA”) upholding an immigration judge’s order denying their applications for cancellation of removal. We dismiss the petition for review.
In their opening brief, petitioners’ sole contention is that the BIA violated their due process rights by not accepting their appeal brief. We lack jurisdiction to review petitioners’ contention because they failed to raise it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (noting that due process challenges that are “procedural in nature” must be exhausted).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.